                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

PATRICK A. IVEY and                          *
STARLA IVEY,                                 *
                                             *
       Plaintiffs,                           *   CIVIL ACTION NO. 6:19-cv-110
                                             *
v.                                           *
                                             *
BOARD OF REGENTS OF THE                      *
UNIVERSITY SYSTEM OF                         *
GEORGIA; GEORGIA SOUTHERN                    *
UNIVERSITY; THE GEORGIA                      *
DEPARTMENT OF DEFENSE;                       *
AND THE GEORGIA ARMY                         *
NATIONAL GUARD,                              *
                                             *
       Defendants.                           *

     ORDER REQUIRING UNITED STATES MARSHALS SERVICE TO SERVE
                         CIVIL PLEADINGS

       Having read and considered Plaintiffs’ motion for an order requiring the United

States MarshalV Service to serve civil pleadings, it is hereby ORDERED that said motion

is *5$17('. This Court ',5(&76 the United States Marshals Service to serve a

copy ofthe Complaint and an original summons in this case on Defendant Georgia Army

National Guard by personally serving Commander BG Randall Simmons located at 1000

Halsey Avenue, Marietta, Cobb County, Georgia 30060, pursuant to Fed. R. Civ. P. 4(c)

(3). It is further ordered that the Plaintiffs complete Form USM-285 and take all

necessary steps, including prepayment of fees and expenses, to facilitate service of process

on the Defendant Georgia Army National Guard by the United States MarshalV Service by
delivering the same, along with a copy of the Court’s Order, to the United States Marshal

for the Southern District of Georgia.

       SO ORDERED this WK day of 'HFHPEHU, 20.



                                                _________________________
                                                _____________________  _______
                                                &KULVWRSKHU/5D\
                                                8 LW G 6W W 0 L W W - G
                                                8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                                Southern District of Georgia




                                            2
